COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-132-CV


ELIZABETH SANTANA, INDIVIDUALLY                                     APPELLANT
AND AS PERSONAL REPRESENTATIVE
OF THE ESTATE OF ROJELIO SANTANA,
AND AS NEXT FRIEND OF DIANA
SANTANA, ROJELIO SANTANA, JR.,
MARISSA SANTANA, PAULINE SANTANA
AND FREDERICO SANTANA

                                        V.

ARPIN AMERICA MOVING SYSTEM,                                         APPELLEES
LLC AND PAUL ARPIN VAN LINES, INC.

                                    ------------

           FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

                                 I. INTRODUCTION

      This is a summary judgment appeal.           Appellant Elizabeth Santana,

individually and as personal representative of the estate of Rojelio Santana, and


      1
          … See Tex. R. App. P. 47.4.
as next friend of Diana Santana, Rojelio Santana, Jr., Marissa Santana, Pauline

Santana, and Frederico Santana (hereinafter collectively referred to as

“Appellant”) raises twelve points challenging the trial court’s summary

judgments for Appellees, Arpin America Moving System, LLC (“AAMS”) and

Paul Arpin Van Lines, Inc. (“PAVL”).       Appellant claims that the summary

judgment evidence establishes that genuine issues of material fact exist on her

claims against both AAMS and PAVL. For the reasons set forth below, we will

affirm the trial court’s summary judgment.

                           II. F ACTUAL B ACKGROUND

      Rojelio “Rocky” Santana (“Rocky”) was a commercial driver; on August

7, 2004, in the capacity of an independent contractor, he drove a commercial

vehicle owned by AAMS and leased by PAVL,2 hauling household goods from

Nesbit, Mississippi, to Dallas, Texas. Independent contract drivers like Rocky

were permitted to hire “lumpers” to help them load and unload the trucks; the

independent contract drivers were responsible for supervising and paying the

“lumpers” they chose to hire.     AAMS and PAVL maintain no contract or

relationship with “lumpers” hired by the driver.




      2
      … PAVL is a federally registered motor carrier with a Department of
Transportation (“DOT”) number.

                                       2
      Rocky decided to hire two “lumpers,” Alejandro Cisneros and Alejandro

Ramirez, to assist him on the trip.      Per AAMS policy, “lumpers” are not

permitted to operate trucks under any circumstances. At some point during the

return trip, Rocky permitted Ramirez—who did not possess a commercial

driver’s license—to drive the eighteen wheeler. AAMS and PAVL did not know

Rocky had hired Cisneros and Ramirez as “lumpers” for the trip and did not

authorize Ramirez to drive the truck. On August 7, 2004, while Ramirez was

driving the truck, it struck a bridge support pillar; Rocky, Cisneros, and Ramirez

were all killed.

      First responders at the scene referred to the three victims as John Doe

A, B, and C. The first responders all testified that John Doe A was driving;

pictures of the victims taken at the scene of the accident were referred to in

the depositions of the first responders and in the summary judgment affidavits

of persons acquainted with Rocky and conclusively establish that Rocky was

not John Doe A.3




      3
       … Officer Ron Parker first indicated in his initial accident report that
Rocky had been driving, but he later submitted an amendment to the accident
report stating that Ramirez had been driving. In any event, Officer Parker, as
well as all of the other first responders, consistently and affirmatively testified
that John Doe A was the driver and pictures of John Doe A are not pictures of
Rocky.

                                        3
      Rocky’s wife brought a wrongful death suit on her own behalf and on

behalf of Rocky’s minor children. Ultimately, the trial court granted summary

judgments for AAMS and for PAVL on all of Appellant’s claims against them.

Appellant perfected this appeal, raising twelve points.4

              III. A PPELLANT’S C AUSES OF A CTION; AAMS’s AND PAVL’s
          T RADITIONAL AND N O-E VIDENCE M OTIONS FOR S UMMARY J UDGMENT

      Appellant pleaded causes of action against AAMS for negligence,

negligence per se, res ipsa loquitur, negligent entrustment/negligent supervision,

and gross negligence. Appellant pleaded causes of action against PAVL as a

worker’s compensation nonsubscriber for gross negligence under the “election

of remedies” doctrine and for vicarious liability under the doctrines of

respondeat superior, statutory employee, and apparent agency.

      AAMS filed a no-evidence motion for summary judgment, claiming that

no evidence exists to support the causation element of Appellant’s negligence

per se claims; that res ipsa loquitur is not a cause of action recognized in Texas;

that no evidence of proximate cause exists concerning Appellant’s negligence

claims; that no evidence exists in Appellant’s negligent entrustment claims that




      4
       … Appellant’s twelve points on appeal, with limited exceptions, do not
segregate her arguments and analysis between AAMS and PAVL; the points
simply group both defendants together. Liberally construing Appellant’s points,
we mirror Appellant’s presentation of her points.

                                        4
AAMS entrusted its vehicle to Ramirez and no evidence exists that AAMS knew

Ramirez was an unlicensed, reckless driver; that no evidence exists that AAMS

acted with the requisite mental state for gross negligence; and that no evidence

exists that the doctrines of respondeat superior, actual agency or apparent

agency, vice-principal, or statutory employee apply.     AAMS contends that

Rocky was an independent contractor and that no evidence to the contrary

exists.

      PAVL filed a no-evidence and a traditional motion for summary judgment.

In its no-evidence motion, PAVL claimed that no evidence exists of the

following elements of Appellant’s claim for gross negligence: that PAVL was

the common law or statutory employer of Rocky; that PAVL acted with gross

negligence; and that any gross negligence by PAVL caused the accident. In its

traditional motion for summary judgment, PAVL likewise claimed that the

summary judgment evidence conclusively negates that PAVL was the common

law or statutory employer of Rocky, that PAVL acted with gross negligence,

and that any gross negligence by PAVL caused the accident.

                IV. S UMMARY J UDGEMENT S TANDARDS OF R EVIEW

                           A. No-Evidence Motion

      After an adequate time for discovery, the party without the burden of

proof may, without presenting evidence, move for summary judgment on the

                                       5
ground that there is no evidence to support an essential element of the

nonmovant’s claim or defense.      Tex. R. Civ. P. 166a(i).    The motion must

specifically state the elements for which there is no evidence. Id.; Johnson v.

Brewer & Pritchard, P.C., 73 S.W.3d 193, 207 (Tex. 2002). The trial court

must grant the motion unless the nonmovant produces summary judgment

evidence that raises a genuine issue of material fact.      See Tex. R. Civ. P.

166a(i) & cmt.; Sw. Elec. Power Co. v. Grant, 73 S.W.3d 211, 215 (Tex.

2002).

      When reviewing a no-evidence summary judgment, we examine the entire

record in the light most favorable to the nonmovant, indulging every reasonable

inference and resolving any doubts against the motion. Sudan v. Sudan, 199
S.W.3d 291, 292 (Tex. 2006). If the nonmovant brings forward more than a

scintilla of probative evidence that raises a genuine issue of material fact, then

a no-evidence summary judgment is not proper. Moore v. K Mart Corp., 981
S.W.2d 266, 269 (Tex. App.—San Antonio 1998, pet. denied). We review a

no-evidence summary judgment for evidence that would enable reasonable and

fair-minded jurors to differ in their conclusions.    Hamilton v. Wilson, 249
S.W.3d 425, 426 (Tex. 2008) (citing City of Keller v. Wilson, 168 S.W.3d 802,

822 (Tex. 2005)).




                                        6
      Less than a scintilla of evidence exists when the evidence is so weak that

it does nothing more than create a mere surmise or suspicion of a fact. Kindred

v. Con/Chem, Inc., 650 S.W.2d 61, 63 (Tex. 1983). More than a scintilla of

evidence exists when the evidence would enable reasonable and fair-minded

people to reach different conclusions. Ford Motor Co. v. Ridgway, 135 S.W.3d
598, 601 (Tex. 2004); Merrell Dow Pharm., Inc. v. Havner, 953 S.W.2d 706,

711 (Tex. 1997).    A genuine issue of material fact is raised by presenting

evidence on which a reasonable jury could return a verdict in the nonmovant’s

favor. Moore, 981 S.W.2d at 266; see also Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 255–56, 106 S. Ct. 2505, 2513–14 (1986) (interpreting Fed.

R. Civ. P. 56).

                            B. Traditional Motion

      A defendant who conclusively negates at least one essential element of

a cause of action is entitled to summary judgment on that claim. IHS Cedars

Treatment Ctr. of DeSoto, Tex., Inc. v. Mason, 143 S.W.3d 794, 798 (Tex.

2004); see Tex. R. Civ. P. 166a(b), (c). When reviewing a summary judgment,

we take as true all evidence favorable to the nonmovant, and we indulge every

reasonable inference and resolve any doubts in the nonmovant’s favor. IHS

Cedars Treatment Ctr., 143 S.W.3d at 798.        Summary judgment is proper




                                       7
when parties do not dispute the relevant facts.       Havlen v. McDougall, 22
S.W.3d 343, 345 (Tex. 2000).

      When a party moves for summary judgment under both rules 166a(c) and

166a(i), we will first review the trial court’s judgment under the standards of

rule 166a(i). Ford Motor Co., 135 S.W.3d at 600. If the appellant failed to

produce more than a scintilla of evidence under that burden, then there is no

need to analyze whether the appellee’s summary judgment proof satisfied the

less stringent rule 166a(c) burden. Id.

     V. T HE F EDERAL M OTOR C ARRIER S AFETY R EGULATION (FMCSR) P OINTS

      In portions of her first, second, third, fourth, fifth, ninth, and eleventh

points, Appellant raises various arguments asserting that the trial court erred

by granting summary judgment because the Federal Motor Carrier Safety

Regulations 5 (“FMCSR”) doctrines of statutory employee, nondelegable duty,

or vicarious liability apply. Appellees PAVL 6 and AAMS argue that the summary

judgment evidence conclusively established the inapplicablity of the FMCSR


      5
      … See, e.g., 49 C.F.R. §§ 376.11–.12, 390.3, 390.5, 392.1, 392.60
(2008).
      6
        … Appellant’s claim against PAVL is limited to a claim for PAVL’s alleged
gross negligence because Appellant made an express, written election of
remedies, choosing to pursue a Texas Worker’s Compensation Benefits claim
as the remedy for any negligence of PAVL. Nonetheless, because Appellant’s
allegations of gross negligence against PAVL are premised on these same
FMCSR doctrines, PAVL (along with AAMS) challenges their applicability.

                                       8
doctrines of statutory employee, nondelegable duty, and vicarious liability to the

present facts because Rocky was an independent contractor and was not

driving when the accident occurred and because Cisneros and Ramirez were not

employees of either PAVL or AAMS.

      The FMCSR define “employee” and “employer.” The FMCSR define an

“employee” as

            any individual, other than an employer, who is
            employed by an employer and who in the course of his
            or her employment directly affects commercial motor
            vehicle safety. Such term includes a driver of a
            commercial motor vehicle (including an independent
            contractor while in the course of operating a
            commercial motor vehicle), a mechanic, and a freight
            handler.

49 C.F.R. § 390.5. The statutory definition of an “employer” under the FMCSR

reads, “[A]ny person engaged in a business affecting interstate commerce who

owns or leases a commercial motor vehicle in connection with that business,

or assigns employees to operate it . . . .” Id. (emphasis added).

      The summary judgment evidence conclusively establishes that Rocky was

an independent contractor7 and that he was not driving the commercial motor



      7
       … In his summary judgment affidavit, Jack Fuyat, Sr., Senior Vice
President of Corporate Affairs for the Arpin Group, Inc., and formerly for Paul
Arpin Van Lines, Inc., swears that neither AAMS nor PAVL ever had a contract
of employment with Rocky or with Alejandro Ramirez or Alejandro Cisneros and
that Rocky was an independent contractor. No controverting summary

                                        9
vehicle at the time of the accident.8 Independent contractors are statutory

employees under the FMCSR definition set forth above only when they are “in

the course of operating a commercial motor vehicle.”     49 C.F.R. § 390.5;

Pouliot v. Paul Arpin Van Lines, 292 F. Supp. 2d 374, 379–80 (D. Conn. 2003)

(holding “the definition of ‘employee’ in section 390.5 would apply to an

independent contractor while the contractor is driving his commercial motor

vehicle on any public or private road or highway”). Because Rocky was not “in

the course of operating a commercial motor vehicle” when the accident

occurred, he does not meet the FMCSR definition of employee and as a matter

of law was not a statutory employee of either AAMS or PAVL. Accord Ill. Bulk

Carrier, Inc. v. Jackson, 908 N.E.2d 248, 259 (Ind. Ct. App. 2009) (holding

driver was not statutory employee under FMCSR); Clarendon Nat’l Ins. Co. v.

Johnson, 666 S.E.2d 567, 571 (Ga. Ct. App. 2008) (same).

     And the summary judgment evidence likewise conclusively shows that

Cisneros and Ramirez do not meet the FMCSR definition of “employee” set

forth above.   The summary judgment evidence establishes that Rocky, not



judgment evidence exists.
     8
      … As previously mentioned, first responders all testified that John Doe
A was the driver and the summary judgment affidavits of persons acquainted
with Rocky conclusively establish that the photographs of John Doe A are not
photographs of Rocky.

                                     10
AAMS or PAVL, hired Cisneros and Ramirez. Rocky does not meet the FMCSR

definition of “employer” because he is not “a person who owns or leases a

commercial motor vehicle.” AAMS owned the commercial motor vehicle and

PAVL leased it from AAMS. Because Rocky does not meet the definition of an

“employer,” Cisneros and Ramirez cannot qualify as “employees” because they

were not “employed by an employer.” Thus, under the facts of this case, the

FMCSR statutory employee doctrine of vicarious liability is inapplicable to both

Rocky and to Cisneros and Ramirez. 9

      Additionally, PAVL points out that the FMCSR do not apply here because

Appellant is not a “member of the public” whom the regulations were designed

to protect. The vicarious liability fiction of the statutory employee doctrine

applies only to the extent necessary to insure the carrier’s responsibility for the

public’s safety. See White v. Excalibur Ins. Co., 599 F.2d 50, 53 (5th Cir.),

cert. denied, 444 U.S. 965 (1979), superseded on other grounds by regulation

as stated in Simpson v. Empire Truck Lines, Inc., 571 F.3d 475, 475 (5th Cir.




      9
       … In her ninth point, Appellant argues that a fact issue was presented
on her claims of participatory/vicarious liability for respondeat superior, actual
and apparent agency, vice principal, and statutory employee. Because the
summary judgment evidence conclusively establishes the lack of an employer-
employee relationship or of any type of relationship at all between the
“lumpers” and either AAMS or PAVL, no genuine issue of material fact exists
concerning any of these theories of vicarious liability.

                                        11
2009); Morris v. JTM Materials, Inc., 78 S.W.3d 28, 39, 43 (Tex. App.—Fort

Worth 2002, no pet.) (recognizing that FMCSR preempt state law in tort actions

in which a member of the public is injured); see also Sharpless v. Sim, 209
S.W.3d 825, 830 (Tex. App.—Dallas 2006, pet. denied) (“Regardless of the

type of relationship between the carrier and the driver, however, the carrier is

not excused from the regulations that treat the driver as a statutory employee

for purposes of liability to the general public”) (emphasis added); Tamez v. Sw.

Motor Transp., Inc., 155 S.W.3d 564, 573 (Tex. App.—San Antonio 2004, no

pet.) (recognizing policy underlying FMCSR does not apply as to co-employees

of motor carriers injured by their fellow employees’ negligence since they could

recover from their employer in workers’ compensation). Because Appellant is

not a “member of the general public,” the statutory employee fiction does not

apply. See, e.g., White, 599 F.2d at 53.

      To the extent Appellant’s first, second, third, fourth, fifth, ninth, and

eleventh points claim that the trial court erred by granting summary judgment

because the FMCSR doctrines of statutory employee, nondelegable duty, or

vicarious liability apply to the present facts, we overrule those points.

VI. N EGLIGENCE, N EGLIGENCE P ER S E, G ROSS N EGLIGENCE, AND R ES IPSA L OQUITUR

      Appellant claims in her fifth and seventh points that AAMS and PAVL

were negligent and negligent per se by allegedly failing to provide safety

                                       12
training to Rocky and by failing to ensure Rocky’s compliance with various

FMCSR. Likewise, in portions of her first, second, third, fourth, fifth, ninth,

tenth, and eleventh points, Appellant argues that AAMS and PAVL possessed

nondelegable duties under essentially the same FMCSR as follows: 49 C.F.R.

§ 375.207 (2008) (items that must be in advertisements); 49 C.F.R. § 383.35

(2008) (notification of previous employment); 49 C.F.R. § 392.1 (driving of

commercial motor vehicles); 49 C.F.R. § 392.3 (2008) (ill or fatigued driver);

49 C.F.R. § 392.6 (schedules to conform with speed limits); 49 C.F.R. §

392.60 (unauthorized persons not to be transported); 49 C.F.R. § 390.13

(2008) (aiding or abetting violations); 49 C.F.R. § 390.3(e) (general

applicability); 49 C.F.R. § 390.35 (2008) (certificates, reports, and records;

falsification, reproduction, or alteration); 40 C.F.R. § 5.105 (2008) (definitions);

49 C.F.R. § 391.1 (2008) (scope of the rules in this part, additional

qualifications; duties of carrier drivers); 49 C.F.R. § 391.15 (2008)

(disqualification of drivers); and 49 C.F.R. § 391.23 (2008) (maximum driving

time for property-carrying vehicles). In Appellant’s sixth point, she claims in

three sentences that her pleading of the doctrine of res ipsa loquitur is sufficient

to defeat AAMS’s and PAVL’s no-evidence summary judgment motions. In her

twelfth point, she contends that a motor carrier can be liable for the gross

negligence of its agents or vice principals.

                                        13
      A negligence cause of action requires proof of (1) a legal duty owed by

one person to another, (2) a breach of that duty, and (3) damages proximately

caused by the breach. D. Houston, Inc. v. Love, 92 S.W.3d 450, 454 (Tex.

2002).

      Negligence per se is a concept adopted by the civil courts in which a duty

is based on a standard of conduct created by a statute rather than on the

reasonably prudent person test used in pure negligence claims.         Smith v.

Merritt, 940 S.W.2d 602, 607 (Tex. 1997); Omega Contracting, Inc. v. Torres,

191 S.W.3d 828, 839 (Tex. App.—Fort Worth 2006, no pet.) (op. on reh’g.)

(discussing negligence per se in the context of nondelegable duties under the

FMCSR). In a negligence per se case, the factfinder is not asked to decide

whether the defendant acted as a reasonably prudent person would have acted

under the same or similar circumstances; instead, the statute itself states what

a reasonably prudent person would have done.          Omega Contracting, 191
S.W.3d at 839. If an excuse is not raised, the only inquiry for the factfinder is

whether the defendant violated the statute and, if so, whether the violation was

a proximate cause of the injury. Id.

      To prove that a defendant’s negligence constituted gross negligence, a

plaintiff must prove two elements: (1) that viewed objectively from the actor’s

standpoint, the act or omission involved an extreme degree of risk, considering

                                       14
the probability and magnitude of the potential harm to others, and (2) that the

actor must have had actual, subjective awareness of the risk involved, but

nevertheless proceeded in conscious indifference to the rights, safety, or

welfare of others. Mobil Oil Corp. v. Ellender, 968 S.W.2d 917, 921 (Tex.

1998).   Evidence of simple negligence is not enough to prove either the

objective or subjective elements of gross negligence. Id.

      Here, AAMS and PAVL both filed no-evidence motions for summary

judgment on the issue of causation.        Because causation is an element of

Appellant’s negligence, negligence per se, and gross negligence claims, even

if summary judgment evidence existed that AAMS and PAVL were negligent,

violated one of the statutory duties alleged by Appellant, or were grossly

negligent, in light of AAMS’s and PAVL’s no-evidence motions on the issue of

causation, Appellant had the burden to come forward with more than a scintilla

of evidence that AAMS’s negligence was a proximate cause of the accident,

that AAMS’s and PAVL’s alleged statutory FMCSR violations were a proximate

cause of the accident, and that PAVL’s alleged gross negligence was a

proximate cause of the accident. See, e.g., D. Houston, Inc., 92 S.W.3d at

454; Mobil Oil Corp., 968 S.W.2d at 921; Omega Contracting, 191 S.W.3d at

839. Appellant points us to no such summary judgment evidence; AAMS’s and

PAVL’s summary judgment evidence establishes that Rocky had no trips

                                      15
scheduled after this one, Rocky was told he did not have to return to Dallas on

the evening of the accident, and Rocky had not exceeded the number of hours

he was permitted to drive. Because no summary judgment evidence exists that

any violation of any FMCSR by AAMS or PAVL proximately caused the

accident, we overrule Appellant’s seventh, tenth, and twelfth points and the

balance of her first, second, third, fourth, 10 fifth, ninth and eleventh points.

      Res ipsa loquitur is a rule of evidence whereby negligence of the alleged

wrongdoer may be inferred from the mere fact that the accident happened,

provided (1) the character of the accident and the circumstances attending it

lead reasonably to the belief that, in the absence of negligence, it would not

have occurred, and (2) the thing that caused the injury is shown to have been

under the management and control of the alleged wrongdoer.            Haddock v.

Arnspiger, 793 S.W.2d 948, 950 (Tex. 1990).           The effect of successfully

invoking the res ipsa loquitur doctrine is that the plaintiff can survive

no-evidence procedural challenges. See Mobil Chem. Co. v. Bell, 517 S.W.2d
10
        … Within her fourth point, Appellant claims AAMS negligently entrusted
the truck to Rocky. Because the summary judgment evidence conclusively
established that Rocky was not driving at the time of the accident, any
negligent entrustment to Rocky, as a matter of law, was not a proximate cause
of the accident, and the trial court did not err by granting AAMS’s and PAVL’s
no-evidence-of-causation summary judgment motions on Appellant’s theory that
AAMS or PAVL negligently entrusted the truck to Rocky.

                                        16
245, 251 (Tex. 1975) (explaining that no presumption of defendant’s

negligence arises, instead the jury is merely free to infer negligence; the plaintiff

continues to have burden of persuading jury by preponderance of evidence that

defendant was negligent).

      Here, Appellant has not successfully invoked the doctrine of res ipsa

loquitur to avoid AAMS’s and PAVL’s no-evidence summary judgment

challenges.    Appellant did not establish that the thing that caused the

injury—here, the driver of the commercial motor vehicle, who was not

Rocky—was       under    the   management       and    control    of   the   alleged

wrongdoer—AAMS or PAVL. That is, because neither Cisneros nor Ramirez

were actual or statutory employees of AAMS or PAVL, they were not under

AAMS’s or PAVL’s control.

      We overrule Appellant’s sixth point.

                           VII. N EGLIGENT E NTRUSTMENT

      In her eighth point, Appellant argues that the trial court erred by granting

summary judgment on her negligent entrustment claim because a fact issue

exists as to whether “AAMS trusted its vehicle to Alejandro Ramirez and/or

Alejandro Cisneros” and “knew or should have known Alejandro Ramirez and/or

Alejandro Cisnersos were unlicensed, incompetent, or reckless.”




                                         17
      To establish negligent entrustment of an automobile, a plaintiff must

prove the following elements: (1) the owner entrusted the automobile, (2) to

a person who was an incompetent, or reckless driver, (3) who the owner knew

or should have known was incompetent or reckless, (4) the driver was

negligent, and (5) the driver’s negligence proximately caused the accident and

the plaintiff’s injuries. De Blanc v. Jensen, 59 S.W.3d 373, 375–76 (Tex.

App.—Houston [1st Dist.] 2001, no pet.) (citing Schneider v. Esperanza

Transmission Co., 744 S.W.2d 595, 596 (Tex. 1987)). AAMS and PAVL argue

that the summary judgment evidence conclusively negates the first and second

elements of negligent entrustment. They claim that they did not entrust the

commercial motor vehicle to anyone except Rocky and that Rocky was not

driving at the time of the accident. Because the summary judgment evidence

does conclusively establish these two facts, and because no evidence exists

that AAMS or PAVL entrusted the commercial motor vehicle to Ramirez or

Cisneros or that AAMS or PAVL knew or should have known that Ramirez or

Cisneros were reckless or incompetent drivers, the trial court did not err by

granting summary judgment on Appellant’s negligent entrustment claim. See,

e.g., Sheffield v. Drake, 255 S.W.3d 779, 786 (Tex. App.—Eastland 2008, pet.

denied) (upholding no-evidence summary judgment granted on negligent




                                     18
entrustment claim because no evidence existed defendant entrusted vehicle to

driver).

      We overrule Appellant’s eighth point.

                              VIII. C ONCLUSION

      Having overruled Appellant’s twelve points on appeal, we affirm the trial

court’s judgment.




                                                  SUE WALKER
                                                  JUSTICE

PANEL: CAYCE, C.J.; LIVINGSTON and WALKER, JJ.

DELIVERED: August 13, 2009




                                      19